PER CURIAM.
Manuel J. Aroche appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. The defendant-appellant’s most serious allegation is that his trial counsel told him to lie during the trial. This claim was presented to the trial judge during defendant’s trial, and was the subject of an extensive evidentiary hearing on defendant’s motion for new trial. After taking evidence from a number of witnesses, the trial court found as a factual matter that this incident did not occur. Defendant’s appointed appellate counsel did not pursue the issue on appeal. By a later petition for habeas corpus asserting ineffective assistance of appellate counsel, defendant brought the issue to this court, and this court rejected the claim. Since the issue has been disposed of in prior proceedings, the defendant is bound thereby and may not re-litigate the same claim in this Rule 3.850 motion.
We have considered the defendant’s remaining claims and conclude that they are without merit.
Affirmed.